Citation Nr: 1640366	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-23 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.


Residuals of a low back injury

The Veteran contends that service connection is warranted for a low back disorder as a result of an in-service injury.  Specifically, the service treatment records (STR's) reflect that in May 1960, the Veteran sought treatment for left lower quadrant pain after lifting a refrigerator.  The Veteran asserts that he has had low back pain since service and the in-service injury is the only time he has hurt his back.  He has a current diagnosis of chronic lumbar spine strain.  

The Veteran was afforded a VA examination for his lumbar spine in April 2010.  The examiner noted there was no review of the record as no record was provided.  The Veteran reported that he injured his lower back in service and he has had pain ever since.  The pain was described as a deep seated ache, sometimes soreness, but always present.  The examiner assessed chronic lumbar spine strain which the examiner stated there was no evidence to indicate was due to anything other than age appropriate lumbar spine pain.  A September 2010 addendum opinion reflects that the claims file was reviewed; however, the examiner maintained that the Veteran's current lumbar spine disorder was related to age and therefore not as least as likely as not related to service.  

At the July 2016 Board hearing, the Veteran reported that he did not report the low back pain at separation because he didn't want to hinder his discharge.  He stated that he lived with the pain for years before seeking treatment from a private physician and chiropractor, as well as over-the-counter medications.  The Veteran noted that currently he has intermittent pain that sometimes lasts for days and he has had low back pain since service.  

Unfortunately, the Board finds the April 2010 VA lumbar spine examination and September 2010 addendum opinion inadequate for rating purposes.  The examiner's negative nexus opinion attributes the Veteran's chronic lumbar strain to age; however, the opinion does not address the Veteran's competent reports of continued pain since service, medical care and treatment for back pain for many years, or the fact that the Veteran has suffered no other injuries to his back other than the one in service.  Therefore, a new VA examination is necessary to determine whether the Veteran's current low back pain, diagnosed as chronic lumbar strain, is etiologically related to military service.

Headaches

The Veteran contends that service connection is warranted for headaches as a result of an in-service event.  Specifically, the Veteran reports that he was thrown from a jeep during field maneuvers and hit his head on a rock.  He states that afterwards he had severe headaches that lasted for quite some time, eventually tapering off to intermittent headaches.  STR's reflect that in July 1961, the Veteran reported falling and hitting his head.  The physician noted a contusion of the head.  

The Veteran was afforded a VA examination for his headaches in April 2010.  The Veteran reported that he developed headaches at least 30 years prior and that the headaches have continued to slowly worsen over time.  He reported that he currently has 5 headaches per week, lasting anywhere from 1 hour to all day, sometimes into the next day.  The Veteran reported using over-the-counter anti-inflammatory medications, with mild relief of pain.  A cervical spine x-ray revealed degenerative disc disease from C3-C7 that is moderately severe, and facet joint osteoarthritis that is mild to moderate.  The impression was facet osteoarthritis and degenerative disc disease.  The examiner noted the Veteran's diagnosis of tension headaches and determined that the cervical spine x-ray abnormalities would suggest there is as least as likely as not a contributory relationship between occipital tension headaches and the cervical condition.  The examiner went on to state that the Veteran's report of onset of headaches 30 years ago is still 20 years after his 1962 discharge and therefore would not coincide with injuries in service.  Lastly the examiner stated that changes in the spine likely occurred later in life and would not likely be related to falling and hitting his head without injury.  In a September 2010 addendum opinion, the examiner stated it was not at least as likely as not that the Veteran's current headache condition is in any way related to service.  

Unfortunately, the Board finds the April 2010 VA headache examination and September 2010 addendum opinion inadequate for rating purposes.  The examiner stated that the Veteran's headaches began 30 years ago, 20 years after his discharge from service and therefore they were not related to service.  However, the examination report actually reflects that the Veteran reported the headaches began at least 30 years ago.  Furthermore, the Veteran has consistently reported throughout the appeal period that the headaches began in service, after hitting his head on a rock, and have continued since service.  See December 2010 notice of disagreement, March 2011 statement in support of claim, and July 2016 hearing transcript.  Lastly, the examiner stated there was no evidence of continuity of symptoms in service or since service.  The Board notes that the Veteran has reported, and is competent to report, headache symptoms and treatment since he left the military.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a new VA examination is necessary to determine whether the Veteran's current headaches, diagnosed as tension headaches, are etiologically related to military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claims on appeal.

2.  Following completion of the above, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his claimed lumbar spine disorder.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted to include x-rays.  The examiner should provide an opinion on the following:

Based on review of the entire evidence of record, is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that the Veteran's lumbar spine disorder, diagnosed as chronic lumbar strain, had its onset during the Veteran's period of active duty service, to include consideration of treatment for left lower quadrant pain in May 1960 after lifting a refrigerator, or is otherwise related to service?

The examiner must specifically comment on the Veteran's statements regarding the incurrence of the symptoms of his claimed disorder in service and/or manifestations of the disorder and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  Specifically, the Veteran reports that he injured his back in service while lifting a refrigerator and he has had continued intermittent low back pain since the in-service event.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  The examiner is also advised that some medical treatment records since service are unavailable due to the length of time since treatment.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his claimed headache disorder.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should provide an opinion on the following:

Based on review of the entire evidence of record, is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that the Veteran's headache disability had its onset during the Veteran's period of active duty service, to include treatment for a head injury after being thrown from a jeep in July 1961 and hitting his head on a rock, or is otherwise related to service?

The examiner must specifically comment on the Veteran's statements regarding the incurrence of the symptoms of his claimed disorder in service and/or manifestations of the disorder and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  Specifically, the Veteran reports that immediately after he hit his head on a rock he had severe headaches that lasted for quite some time then tapered off to intermittent headaches which he continues to have to this day.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

4.  After completion of the above actions, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

